DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 4, 6-9, 11-17, 20-21, and 23-42 are cancelled. New claims 44-54 are added. Claim 10 is rejoined as a result of Applicant’s amendments thereto. Claims 18-19 and 45-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/21. Claims 1-3, 5, 10, 18-19, 22, and 43-54 are pending. Claims 1-3, 5, 10, 22, 43-44, and 48-54 are currently under consideration for patentability under 37 CFR 1.104.

Comments Regarding Current Amendments and Restriction
Applicant has amended the claims in an apparent attempt to circumvent the restriction requirement previously set forth by the Office by now claiming two methods in separate claims that are patentably distinct. In the interest of compact prosecution, examination will proceed with the current claim amendments. However, any further attempts to circumvent the restriction requirement will be considered non-responsive.  Applicant’s attention is further directed to MPEP 821.03 for guidance about adding claims to new inventions after an action on the merits. 

Objections Withdrawn
The objection to the specification for the improper use of trademarks in the specification is withdrawn in light of applicant’s amendments thereto.  

The objection to claim 1 because of the following informalities:  the term “caner” is misspelled in the last line of part (i) is withdrawn in light of applicant’s amendments thereto.  

The objection to claims 8, 17, 20, and 21 is rendered moot by cancellation of the claims. 




Claim Rejections Withdrawn
The rejection of claims 1-3, 5, 22, and 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto.  The rejection of claims 7-9, 17, and 20-21 is rendered moot by cancellation of the claims. 

The rejection of claims 1-3, 5, 22, and 43 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in light of applicant’s amendments thereto.  The rejection of claims 7-9 and 17 is rendered moot by cancellation of the claims. 

The rejection of claims 1-3, 5, 22, and 43 under 35 U.S.C. 103 as being unpatentable over Chen et al (Int J Radiation Oncol Biol Phys, Vol. 84, No. 5, pp. e621-e630, 2012) in view of Sheng et al (Medicine (Baltimore). 2015 Jun;94(24):e941) is withdrawn in light of applicant’s amendments thereto.  The rejection of claims 7-9 and 17 is rendered moot by cancellation of the claims. 

The rejection of claims 1-3, 5, 22, and 43 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,155,614 is withdrawn in light of applicant’s amendments thereto.  The rejection of claims 7-9 and 17 is rendered moot by cancellation of the claims. 

The rejection of claims 1-3, 5, 20-22, and 43 on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of copending Application No. 16/219,203 (reference application) is withdrawn in light of applicant’s amendments thereto.  The rejection of claims 7-9 and 17 is rendered moot by cancellation of the claims. 

The rejection of claims 1-3, 5, 20-22, and 43 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-13, 16-21, and 38-40 of copending Application No. 16/712,816 (reference application) is withdrawn in light of applicant’s amendments thereto.  The rejection of claims 7-9 and 17 is rendered moot by cancellation of the claims. 
 
The rejection of claims 1-3, 5, 22, and 43 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/451,332 (reference application) is withdrawn in light of applicant’s amendments thereto.  The rejection of claims 7-9 and 17 is rendered moot by cancellation of the claims. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The rejection of claims 1-3, 5, 10, 22, 43-44, and 48-54 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  The rejection of claims 7-9, 17, and 20-21 is rendered moot by cancellation of the claims. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to a method of treating a patient with a cancer therapy, wherein the method comprises calculating fold exchange for protein expression of a plurality of protein biomarkers that are called “host-resistance factors” from a patient blood sample. These factors are measured before and after treatment to determine if they increase. If the factors are increased, the factors are found to predict non-favorable response to the therapy, and absence of an increase indicates that the patient will favorably respond to the therapy. The method further comprises treating a patient with another agent that blocks a “dominant factor” from the measured biomarkers, or a receptor or “downstream pathway” thereof, where this second agent is administered with the cancer therapy. If the response is predicted to be favorable to the cancer therapy because the biomarkers are not increased, the cancer therapy is continued without the additional agent. The factors can encompass thousands of possible proteins, including cytokines, chemokines, growth factors, enzymes, and soluble factors. The biomarkers may be proteins with pro-tumorigenic and/or pro-metastatic activity. The therapy can be virtually any therapy for cancer, including surgery, radiotherapy, thermotherapy, chemotherapy, targeted therapies or others. The cancer can be any of the hundreds of types of therapies. 
There are multiple issues with the written description for the claimed invention. First, the claims do not set forth any specific methods in the genus that provide any reasonable correlation of any biomarker with any specific cancer therapy or any specific cancer type. The biomarkers are given in long lists, and the dependent claims indicate that virtually any biomarker might be encompassed. This means that thousands of proteins could be measured in the method. Further, all types of cancer are encompassed, as well as all types of cancer therapy. The claims therefore seem to set forth general instructions for a fishing expedition that requires one of skill in the art to engage in enormous amounts of experimentation to correlate any biomarker with a particular cancer therapy, cancer type, and blocking agent. The fact that experimentation is necessary at all means that the claimed invention is not adequately described so that one of skill in the art could immediately envisage the genus of methods. The lack of description is compounded by the fact that the claims do not set forth any specific steps, assays or thresholds to determine any of the factor levels. 
Second, the method encompasses both “cancer therapy” and an agent that “blocks the activity of a dominant factor”. As stated above, there is no specific cancer identified to correlate with any particular biomarkers, dominant factors, cancer therapy or blocking agents. Even if the dominant factors and/or cancer types were identified, the genera of cancer therapies and blocking agents are not adequately described. The claims require specific functions (i.e. treating cancer and blocking the dominant factor, receptor, or downstream pathway), but do not provide correlated structure for any of the functions listed. The claims encompass an enormous amount of agents, potentially numbering in the millions, and including agents that are not yet discovered. There are hundreds of cancer types to treat, each with a unique etiology and pathology. There are thousands of proteins that can be dominant factors in the method, and the claim is even more expansive by including receptors and “downstream pathways” which are not described or otherwise identified. The specification does not sufficiently describe either the broad range of cancer therapies encompassed, or the vast number of possible agents, the scope of which is uncertain (see also the rejection under 35 USC 112(b) below). The claims require specific activities of treating all types of cancer and blocking dominant factors, but the specification provides no guidance regarding which therapies and/or agents are capable of the required functions.  Therefore, the specification provides insufficient written description to support the genus of methods encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.

Regarding the encompassed proteins and polypeptides that can function as cancer therapies or blocking agents, adequate written description requires more than a mere statement that  is part of the invention and reference to a potential method for isolating or otherwise discovering it. The proteins or peptides themselves are required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein (such as TNF or a cytokine)  As taught by Skolnick et al (Trends Biotechnol. 2000 Jan;18(1):34-9), sequence based methods for predicting protein function are inadequate because of the multifunctional nature of proteins (see e.g. abstract). Further, just knowing the structure of the protein is also insufficient for prediction of functional sites (see e.g. abstract). Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cells (see e.g. page 34, right column). Skolnick advocates determining the structure of the protein, then identifying the functionally important residues since using the chemical structure to identify functional sites is more in line with how a protein actually works (see e.g. page 34, right column). 
 The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Further, Miosge (Proc Natl Acad Sci U S A. 2015 Sep 15;112(37):E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive
functional assays, the sheer number and diversity of missense mutations that are possible for proteins  means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where sequencing is performed to detect disease-causing mutations (see e.g. page E5195, right column, last paragraph). The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible (see e.g. page E5197, left column, top paragraph). Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).  Given the teachings of these references that point out the limitations and pitfalls of using sequence to predict functions, and the lack of a representative number of species across the breadth of the genus, one of skill in the art would not conclude that the full breadth of the claims meets the written description provision of 35 USC 112(a).  
Regarding nucleic acid based therapeutics, the efficacy of any possible DNA or RNA based therapeutic modality is highly unpredictable. This unpredictability stems from an inability to predict the effects of any particular sequence the expression or function of any target.  As taught by Aagaard et al (Advanced Drug Delivery Reviews 59 (2007) 75–86), the development of RNAi based therapeutics faces several challenges, including the need for controllable or moderate promoter systems and therapeutics that are efficient at low doses (see page 79), the ability of an unpredictable number of sequences to stimulate immune responses, such as type I interferon responses (see page 79), competition with cellular RNAi components (see page 83), the side effect of suppressing off targets (see page 80), and challenging delivery (see page 83).  The success of antisense strategies, including anti-RNA and anti-DNA strategies are also highly unpredictable. Warzocha et al (Leukemia and Lymphoma (1997) Vol. 24. pp. 267-281) teach that the efficacy of antisense effects varies between different targeted sites of RNA molecules and three dimensional RNA structures (see page 269), while DNA-targeting strategies have numerous problems including a restricted number of DNA sequences that can form triple helices at appropriate positions within genes and the inaccessibility of particular sequences due to histones and other proteins (see page 269). These references demonstrate that variation in RNA or DNA based therapeutics will often dramatically affect the biological activity and characteristics of the intended therapeutic. McKeague et al (J Nucleic Acids. 2012;2012:748913. Epub 2012 Oct 24) teach that aptamers have particular challenges because unlike antibodies or molecular imprinted polymers, their tertiary structure is highly dependent on solution conditions and they are easily degraded in blood. Further, they have less chemical diversity than other antagonist molecules (see page 2), and have issues associated with determining the Kd measurements for a given molecule (see page 13). Given the teachings of Aagaard et al, Warzocha et al, and McKeague et al, the claimed nucleic acid therapeutics could not be predicted based on the targets selected or similarities to the disclosed example therapeutics.  Therefore, it is impossible for one of skill in the art to predict that any particular encompassed nucleic acid based therapeutic, such as oligonucleotide aptamers, RNAi molecules and antisense oligonucleotides, would function to decrease expression or function of a target gene or protein, or treat disease. 
Regarding the encompassed antibody agents, the functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.
	The claims encompass at least two extremely broad genera of antibodies that have required functions. Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen, 872 F.3d at 1378-79. A key role played by the written description requirement is to prevent “attempt[s] to preempt the future before it has arrived.”  Ariad at 1353, (quoting Fiers v. Revel, 984 F.2d at 1171).  Upholding a patent drawn to a genus of antibodies that includes members not previously characterized or described could negatively impact the future development of species within the claimed genus of antibodies.  In the instant application, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements. Therefore, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
Regarding small molecule inhibitors of a particular protein target, the prediction of binding to a target, much less the inhibitory activity, is highly unpredictable. According to Guido et al (Curr Med Chem. 2008;15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37).  There are a vast number of possible compounds that may bind a particular target protein or other cancer therapy target, many of which have likely not been discovered. Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of the instant claims. Guido et al teach that there are two main complex issues with predicting activity for a small molecule: accurate structural modeling and/or correct prediction of activity (see page 40). As taught by Clark et al (J. Med. Chem., 2014, 57 (12), pp 5023–5038), even when guided by structural data, developing selective structure-activity relationships has been challenging owing to the similarities of certain types of proteins (see page 5028). Therefore, it is impossible for one of skill in the art to predict that any particular encompassed small molecule therapeutic would function to inhibit a particular protein, especially a particular protein family member, or treat disease. 
The skilled artisan cannot envision the steps, specific assay methods and specific measurement thresholds that are required to establish specific status outcomes of the instant genus of methods. In general, the art regarding establishing biomarkers is unpredictable. Waiker et al (J Am Soc Nephrol. 2012 January; 23(1): 13–21) teach that although diagnostic tests are judged based on their ability to classify individuals according to disease status, the actual disease status is often not known with certainty in clinical medicine. As taught by Brooks (Genome Res. 2012. 22: 183-187), to be effective, a cancer screening strategy must detect malignant cells that are destined to grow, metastasize, and cause death. Unfortunately, little is known about the steps that lead transformed cells to become malignant and ultimately lethal, and this has major implications for biomarker performance. Cancers are complex tissues composed of many cell types. It is possible (and likely) that features of the host, such as the innate immune response to the malignancy, interactions of the malignant cells with the surrounding stroma, or stochastic factors that are not captured by any biomarker, are important in the progression of early lesions. Biomarkers developed against the bulk mass of the tumor could miss the attributes of the stem cells that ultimately determine the clinical course of a malignancy. In addition, many biomarkers fail because most malignancies display genomic instability and require multiple genetic hits to become metastatic.  As taught by McKean et al (Am Soc Clin Oncol Educ Book. 2020 May;40:e275-e291) discrepancies in patient treatment responses and development of unpredictable toxicities highlight a special need for predictive biomarkers in immuno-oncology to further select appropriate patient treatment cohorts (see e.g. page e276). Unfortunately, the current spectrum for such biomarkers is extremely limited, especially those established in large prospective clinical trials. (see e.g. page e276). Additionally, substantial variation between individual patient tumors, their microenvironment, and treatment history highlights the need for more personalized diagnostics and therapy (see e.g. page e276). This is echoed by Aberuyi et al (Front Oncol. 2019; 9: 1496), which teaches that identification, validation and introduction of a novel biomarker is just as difficult as the development and approval of a new drug (see e.g. page 16). A number of biological challenges are encountered during the development of novel biomarkers, including the intrinsic biological differences among distinct individuals, complexity in tumor response to treatment and the complexity of various biological systems, involving diverse interacting molecular pathways and adaptive feedback and cross-talk loops. Besides the aforementioned challenges, various types of measurement errors may occur during the validation of disease biomarkers (see e.g. page 16). Treatment sensitivity/drug resistance depends on many factors, such as genetic, epigenetic, transcriptomic, and proteomic alterations (see e.g. page 16). Further, Waiker et al indicate that the threshold established for any given biomarker to describe any particular disease is critical for establishing the accuracy of the biomarker to predict disease (see page 8).  For these reasons, neither the art nor the specification provide adequate description of the methods represented by the instant claims that would provide sufficient structure-function correlation for the claimed methods to meet the written description requirements.
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. Applicants points to USPTO examples for antibodies post-Amgen, specifically Example 7, for which the claim provides that administering an antibody that binds to protein X and inhibits its activity. Applicant argues that the example says that at the time the application was filed, antibodies known to bind to protein X and inhibit its activity were known and readily available, and that all antibodies that inhibit protein X must be described. Since antibodies that bind to IL-6, IL-6R, IL-7 and IL-7R are known in the literature, and since Applicant has supplied a list of antibodies that are available, the claims meet the requirement for written description. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The key concept in the Example is that in the example, the “totality of the evidence indicates a genus of antibodies within the scope of the claim exists. There is scientific reason to believe that any of the antibodies in the art will work in the claimed method.” However, the facts here are very different from the Example. First, the Example is limited to a single required outcome for administration of the antibody – that it decreases blood pressure. Applicant has conveniently discussed only the description of the genus of antibodies without conceding that the claims are directed to treating essentially every type of cancer on earth with each of the antibodies in the claimed genus.  As stated above, there is no specific cancer identified to correlate with any particular biomarkers. 
Second, the totality of the evidence does not suggest that the antibodies known in the art will necessarily work in the claimed method.  The instant specification provides two relevant examples of species that are enabled within the scope of the claimed methods. First, Example 7 teaches treatment of breast cancer cells that are injected into mice, using doxorubicin, which caused an upregulation of IL-6 in the mouse plasma samples. An anti-IL-6 antibody was administered to counter the IL-6 increase and showed that blocking doxorubicin induced IL-6 improves treatment outcome in breast cancer with doxorubicin. However, these antibodies are not defined or named, therefore it cannot be determined which antibodies were actually shown to have the required activity. 
Additionally, the art shows that the use of antibodies that bind to the named targets is unpredictable at best for treating cancer, much less chemotherapy- or radiation-resistant cancer. For example, Turano et al (Membranes (2021), 11, 312) teach that so far IL-6 monoclonal antibodies have not shown effectiveness in advanced colon cancer or any other tumor (see e.g. page 7). Similarly, Chen et al (Drug Design, Development and Therapy 2015:9 3455–3458) teach that while siltuximab is well tolerated, there has been no clinical activity observed in solid tumors including KRAS-mutant tumors, ovarian, pancreatic, EGFR refractory/resistant non-small cell lung, colorectal or head and neck cancers. It is noted that siltuximab is one of the antibodies provided by Applicant in remarks filed 4/20/22. Likewise, targeting the IL-7 pathway is unpredictable in cancer. Also, Lin et al ( Anticancer Research March 2017, 37 (3) 963-967) teaches that IL-7 presents anti-tumor effects in tumors such as glioma, melanoma, lymphoma, leukemia, prostate, and glioblastoma, and resulted in decreased cancer cell growth in murine models. Given this anti-tumor effect, one of skill in the art would not predict that targeting and decreasing IL-7 activity would be an effective anti-cancer strategy.  Taken together, this evidence makes it clear that the antibody genera encompassed by the claimed invention have unpredictable anti-cancer ability. One of skill in the art would not be able to “immediately envisage” the antibodies encompassed by the claims that would have the required activities based on either a structure/function correlation or representative number of species presented in the instant specification. Therefore, the rejection is maintained. 


Enablement
The rejection of claims 1-3, 5, 10, 22, 43-44, and 48-54 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the following embodiments: (1) measuring IL-6 levels as correlated to doxorubicin levels in breast cancer patients or cisplatin in ovarian cancer patients, then treating with anti-IL-6 antibody; (2) measuring IL-7 in patients with colon cancer receiving radiation therapy and based on the measurements administering anti-IL-7R antibodies to block IL-7; and (3) measuring IL-6 in patients with head and neck cancer and based on the measurements administering anti-IL-6 antibodies, does not reasonably provide enablement for correlation of all possible protein biomarkers with all types of cancer or activity of all types of blocking agents for any dominant factor is maintained.  The rejection of claims 7-9, 17, and 20-21 is rendered moot by cancellation of the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with the claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation. Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.

(1) The nature of the invention and (5) The breadth of the claims:
The instant claims are drawn to a method of treating a patient with a cancer therapy, wherein the method comprises calculating fold exchange for protein expression of a plurality of protein biomarkers that are called “host-resistance factors” from a patient blood sample. These factors are measured before and after treatment to determine if they increase. If the factors are increased, the factors are found to predict non-favorable response to the therapy, and absence of an increase indicates that the patient will favorably respond to the therapy. The method further comprises treating a patient with another agent that blocks a “dominant factor” from the measured biomarkers, or a receptor or “downstream pathway” thereof, where this second agent is administered with the cancer therapy. If the response is predicted to be favorable to the cancer therapy because the biomarkers are not increased, the cancer therapy is continued without the additional agent. The factors can encompass thousands of possible proteins, including cytokines, chemokines, growth factors, enzymes, and soluble factors. The biomarkers may be proteins with pro-tumorigenic and/or pro-metastatic activity. The therapy can be virtually any therapy for cancer, including surgery, radiotherapy, thermotherapy, chemotherapy, targeted therapies or others. The cancer can be any of the hundreds of types of therapies. 
The biomarkers are given in long lists, and the dependent claims indicate that virtually any biomarker might be encompassed. This means that thousands of proteins could be measured in the method. Further, all types of cancer are encompassed, as well as all types of cancer therapy. The claims therefore seem to set forth general instructions for a fishing expedition that requires one of skill in the art to engage in enormous amounts of experimentation to correlate any biomarker with a particular cancer therapy, cancer type, and blocking agent. 
Further, the method encompasses both “cancer therapy” and an agent that “blocks the activity of a dominant factor”. As stated above, there is no specific cancer identified to correlate with any particular biomarkers, dominant factors, cancer therapy or blocking agents. The claims encompass an enormous amount of agents, potentially numbering in the millions, and including agents that are not yet discovered. These could be proteins, peptides, nucleic acids, antibodies, small molecules and other agents. There are thousands of proteins that can be biomarkers and/or dominant factors in the method, and the claim is even more expansive by including receptors and “downstream pathways” which are not described or otherwise identified. It is unclear what scope is encompassed by the term “downstream pathway”.  (see also the rejection under 35 USC 112(b) below).  Even the targets are unknown, and they must be correlated to a particular set of biomarkers, dominant factors and types of cancer.
Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands. They can occur in pretty much every part of the body. Exemplary assorted categories were provided in the previous Office Action and are still relevant to this rejection.

(2) The state of the prior art and (4) The predictability or unpredictability of the art:
Protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein (such as TNF or a cytokine) As taught by Skolnick et al (Trends Biotechnol. 2000 Jan;18(1):34-9), sequence based methods for predicting protein function are inadequate because of the multifunctional nature of proteins (see e.g. abstract). Further, just knowing the structure of the protein is also insufficient for prediction of functional sites (see e.g. abstract). Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cells (see e.g. page 34, right column). Skolnick advocates determining the structure of the protein, then identifying the functionally important residues since using the chemical structure to identify functional sites is more in line with how a protein actually works (see e.g. page 34, right column). 
 The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Further, Miosge (Proc Natl Acad Sci U S A. 2015 Sep 15;112(37):E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive
functional assays, the sheer number and diversity of missense mutations that are possible for proteins  means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where sequencing is performed to detect disease-causing mutations (see e.g. page E5195, right column, last paragraph). The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible (see e.g. page E5197, left column, top paragraph). Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).  
Regarding nucleic acid based therapeutics, the efficacy of any possible DNA or RNA based therapeutic modality is highly unpredictable. This unpredictability stems from an inability to predict the effects of any particular sequence the expression or function of any target.  As taught by Aagaard et al (Advanced Drug Delivery Reviews 59 (2007) 75–86), the development of RNAi based therapeutics faces several challenges, including the need for controllable or moderate promoter systems and therapeutics that are efficient at low doses (see page 79), the ability of an unpredictable number of sequences to stimulate immune responses, such as type I interferon responses (see page 79), competition with cellular RNAi components (see page 83), the side effect of suppressing off targets (see page 80), and challenging delivery (see page 83).  The success of antisense strategies, including anti-RNA and anti-DNA strategies are also highly unpredictable. Warzocha et al (Leukemia and Lymphoma (1997) Vol. 24. pp. 267-281) teach that the efficacy of antisense effects varies between different targeted sites of RNA molecules and three dimensional RNA structures (see page 269), while DNA-targeting strategies have numerous problems including a restricted number of DNA sequences that can form triple helices at appropriate positions within genes and the inaccessibility of particular sequences due to histones and other proteins (see page 269). These references demonstrate that variation in RNA or DNA based therapeutics will often dramatically affect the biological activity and characteristics of the intended therapeutic. McKeague et al (J Nucleic Acids. 2012;2012:748913. Epub 2012 Oct 24) teach that aptamers have particular challenges because unlike antibodies or molecular imprinted polymers, their tertiary structure is highly dependent on solution conditions and they are easily degraded in blood. Further, they have less chemical diversity than other antagonist molecules (see page 2), and have issues associated with determining the Kd measurements for a given molecule (see page 13). Given the teachings of Aagaard et al, Warzocha et al, and McKeague et al, the claimed nucleic acid therapeutics could not be predicted based on the targets selected or similarities to the disclosed example therapeutics.  Therefore, it is impossible for one of skill in the art to predict that any particular encompassed nucleic acid based therapeutic, such as oligonucleotide aptamers, RNAi molecules and antisense oligonucleotides, would function to decrease expression or function of a target gene or protein, or treat disease. 
Regarding the encompassed antibody agents, the functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region. The claims encompass at least two extremely broad genera of antibodies encompassing millions of species, each of which must possess the required functions. 
Regarding small molecule inhibitors of a particular protein target, the prediction of binding to a target, much less the inhibitory activity, is highly unpredictable. According to Guido et al (Curr Med Chem. 2008;15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37).  There are a vast number of possible compounds that may bind a particular target protein or other cancer therapy target, many of which have likely not been discovered. Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of the instant claims. Guido et al teach that there are two main complex issues with predicting activity for a small molecule: accurate structural modeling and/or correct prediction of activity (see page 40). As taught by Clark et al (J. Med. Chem., 2014, 57 (12), pp 5023–5038), even when guided by structural data, developing selective structure-activity relationships has been challenging owing to the similarities of certain types of proteins (see page 5028). Therefore, it is impossible for one of skill in the art to predict that any particular encompassed small molecule therapeutic would function to inhibit a particular protein, especially a particular protein family member, or treat disease. 
In general, the art regarding establishing biomarkers is unpredictable. Waiker et al (J Am Soc Nephrol. 2012 January; 23(1): 13–21) teach that although diagnostic tests are judged based on their ability to classify individuals according to disease status, the actual disease status is often not known with certainty in clinical medicine. As taught by Brooks (Genome Res. 2012. 22: 183-187), to be effective, a cancer screening strategy must detect malignant cells that are destined to grow, metastasize, and cause death. Unfortunately, little is known about the steps that lead transformed cells to become malignant and ultimately lethal, and this has major implications for biomarker performance. Cancers are complex tissues composed of many cell types. It is possible (and likely) that features of the host, such as the innate immune response to the malignancy, interactions of the malignant cells with the surrounding stroma, or stochastic factors that are not captured by any biomarker, are important in the progression of early lesions. Biomarkers developed against the bulk mass of the tumor could miss the attributes of the stem cells that ultimately determine the clinical course of a malignancy. In addition, many biomarkers fail because most malignancies display genomic instability and require multiple genetic hits to become metastatic.  As taught by McKean et al (Am Soc Clin Oncol Educ Book. 2020 May;40:e275-e291) discrepancies in patient treatment responses and development of unpredictable toxicities highlight a special need for predictive biomarkers in immuno-oncology to further select appropriate patient treatment cohorts (see e.g. page e276). Unfortunately, the current spectrum for such biomarkers is extremely limited, especially those established in large prospective clinical trials. (see e.g. page e276). Additionally, substantial variation between individual patient tumors, their microenvironment, and treatment history highlights the need for more personalized diagnostics and therapy (see e.g. page e276). This is echoed by Aberuyi et al (Front Oncol. 2019; 9: 1496), which teaches that identification, validation and introduction of a novel biomarker is just as difficult as the development and approval of a new drug (see e.g. page 16). A number of biological challenges are encountered during the development of novel biomarkers, including the intrinsic biological differences among distinct individuals, complexity in tumor response to treatment and the complexity of various biological systems, involving diverse interacting molecular pathways and adaptive feedback and cross-talk loops. Besides the aforementioned challenges, various types of measurement errors may occur during the validation of disease biomarkers (see e.g. page 16). Treatment sensitivity/drug resistance depends on many factors, such as genetic, epigenetic, transcriptomic, and proteomic alterations (see e.g. page 16). Further, Waiker et al indicate that the threshold established for any given biomarker to describe any particular disease is critical for establishing the accuracy of the biomarker to predict disease (see page 8).  For these reasons, one of skill in the art would be required to engage in undue experimentation to identify the steps of the method for identifying and measuring the biomarkers, and correlating those biomarkers with a specific cancer therapy, for treating a specific cancer type, and then selecting an appropriate blocking agent that would produce the effects that are required by the claims. 
Regarding the treatment of cancer, the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regard to treating cancer broadly is underdeveloped.  In particular, there is no known anticancer agent that is effective against all cancer cell types.  The cancer treatment art involves a very high level of unpredictability.  While the state of the art is relatively high with regard to the treatment of specific cancers with specific agents, it has long been underdeveloped with regard to the treatment of cancers broadly.  The lack of significant guidance from the present specification or prior art with regard to the actual treatment of all cancer cells in a subject, with the claimed active ingredient makes practicing the claimed invention unpredictable. 
With regard to cancer treatment, Bally et al. (US 5,595,756) stated, “Despite enormous investments of financial and human resources, no cure exists for a variety of diseases.  For example, cancer remains one of the major causes of death.  A number of bioactive agents have been found, to varying degrees, to be effective against tumor cells.  However, the clinical use of such antitumor agents has been highly compromised because of treatment-limiting toxicities” (col. 1, lines 17-24).  
Sporn et al, “Chemoprevention of Cancer,” Carcinogenesis, Vol. 21 (2000), 525-530, teaches the magnitude of mortality of cancers and that mortalities are in fact still rising and that new approaches to a variety of different cancer are critically needed.  Sporn et al also teaches that “given the genotype and phenotype heterogeneity of advanced malignant lesions as they occur in individual patients, one wonders just exactly what are the specific molecular and cellular targets for the putative cure.”
Furthermore, the art indicates the difficulties in going from in vitro to in vivo for drug development for treatment of cancers. Auerbach et al (Cancer and Metastasis Reviews, 2000, 19: 167-172) indicates that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response. For example, the 96 well rapid screening assay for cytokinesis was developed in order to permit screening of hybridoma supernatants…In vitro tests in general have been limited by the availability of suitable sources for endothelial cells, while in vivo assays have proven difficult to quantitate, limited in feasibility, and the test sites are not typical of the in vivo reality (see p. 167, left column, 1st paragraph). Gura T (Science, 1997, 278(5340): 1041-1042, encloses 1-5) indicates that “the fundamental problem in drug discovery for cancer is that the model systems are not predictive at all” (see p. 1, 2nd paragraph). Furthermore, Gura T indicates that the results of xenograft screening turned out to be not much better than those obtained with the original models, mainly because the xenograft rumors don’t behave like naturally occurring tumors in humans—they don’t spread to other tissues, for example (see p. 2, 4th paragraph). Further, when patient’s tumor cells in Petri dishes or culture flasks and monitor the cells’ responses to various anticancer treatments, they don’t work because the cells simply fail to divide in culture, and the results cannot tell a researcher how anticancer drugs will act in the body (see p. 3, 7th paragraph). Furthermore, Jain RK (Scientific American, July 1994,58-65) indicates that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain (see p. 58, left most column, 1st paragraph). Further, Jain RK indicates that to eradicate tumors, the therapeutic agents must then disperse throughout the growths in concentrations high enough to eliminate every deadly cells…solid cancers frequently impose formidable barriers to such dispersion (see p. 58, bottom of the left most column continuing onto the top of the middle column). Jain RK indicates that there are 3 critical tasks that drugs must do to attack malignant cells in a tumor: 1) it has to make its way into a microscopic blood vessel lying near malignant cells in the tumor, 2) exit from the vessel into the surrounding matrix, and 3) migrate through the matrix to the cells. Unfortunately, tumors often develop in ways that hinder each of these steps (see p. 58, bottom of right most column). Further, as taught by HogenEsch et al (J Control Release. 2012 December 10; 164(2): 183–186.) There is no single cell culture or in vivo cancer model that faithfully predicts the efficacy of
anticancer drugs in human clinical trials. Cell culture approaches offer the advantage of human-derived cell lines or tissue fragments from primary tumors, but cannot mimic the complexity of the reciprocal interaction between the growing tumor and the co-evolving microenvironment. Xenografts in immunodeficient mice have limited added value over cell culture models as the lack of an intact immune system and insufficient interactions between the human tumor cells and mouse stromal cells do not recapitulate human cancers. Thus, the art recognizes that going from in vitro studies to in vivo studies for cancer drug developments are difficult to achieve.
Given Bally et al teaching of treatment-limiting toxicities in clinical use, Sporn’s teaching that the cancer progression is heterogeneous as it progresses, both in genotype and phenotype, Auerbach et al teaching that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response, Gura’s teaching that the models are unpredictable, and Jain’s teaching that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain demonstrates that the treatment of cancer is highly unpredictable, if even possible for many cancers.

	(6) the amount of direction or guidance presented; (7) the presence or absence of working examples
	The instant specification provides two relevant examples of species that are enabled within the scope of the claimed methods. First, Example 7 teaches treatment of breast cancer cells that are injected into mice, using doxorubicin, which caused an upregulation of IL-6 in the mouse plasma samples. An anti-IL-6 antibody was administered to counter the IL-6 increase and showed that blocking doxorubicin induced IL-6 improves treatment outcome in breast cancer with doxorubicin. 
	Example 8 similarly teaches upregulation of IL-7 as a result of radiation treatment to mice that have colon cancer cells injected into their flanks. Administration of an IL-7R antibody with the radiation treatment demonstrated greater inhibition than radiation or antibody alone. 
	However, these two examples are not representative of the thousands of biomarkers, hundreds of cancers, and millions of agents that are encompassed, each of which must be used in an appropriate manner together to produce cancer treatment. One of skill in the art would be required to identify a cancer type, then screen for the plurality of factors, then select a treatment and test to identify a dominant factor that can be targeted, or for which targeting the receptor or downstream pathway would be effective for increasing response to the original therapy. This represents an enormous amount of experimentation to identify a working embodiment for the claimed method. This level of experimentation is beyond undue for one of skill in the art. It amounts to asking the practitioner to engage in experimentation that would amount to essentially discovering the specific method steps for each and every combination at a later date. 
In conclusion, the claimed invention does not provide enablement for the entire scope of the claimed methods. Thus for the reasons outlined above, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification.  Therefore, the specification is not representative of the instant claims and the specification is not fully enabled for the instant claims.  In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.  

Applicant’s Arguments
Applicant argues:
1. The Doxorubicin is administered at a time when the mice did not have cancer, thus the examples that include cancer cells are confirming that the upregulation induced by healthy host cells still occurs in the presence of the cancer cells. The treatment had nothing to do with the cancer cells. The factors measured are from host cells and not cancer cells, as such the cancer type of not relevant to the method. The upregulation step is required by the claims, and can be performed in any cancer. The same logic and reasoning for doxorubicin can be extrapolated to other chemotherapeutics. 
2. Since antibodies that bind to IL-6, IL-6R, IL-7 and IL-7R are known in the literature, and since Applicant has supplied a list of antibodies that are available, one of skill in the art would have a reasonable expectation of success for treatment with the claimed antibodies. 
3. Claim 19 requires that Adriamycin is administered and claims 46 and 48 recite breast and head and neck cancers, and claim 54 recites colon cancer. Therefore these claims are enabled. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The Examiner does not find the attempted extrapolation of the data to be persuasive. Applicant’s comments at best confuse the issue, and at worst could raise new questions about the enablement of the embodiments that are shown in the examples.  Applicant is attempting to remove the treatment effects from the examples, suggesting that the experiments were carried out merely to show that the host signaling could be manipulated with the chemotherapy/radiation and subsequent (undescribed) antibodies. This intentionally ignores the obvious focus on the actual treatment of the tumor cells that is very clearly shown as an outcome in Figure 1 and 2. The figures very clearly display “tumor size,” “tumor volume” and “survival” as measurements for each graph. The titles of the examples are “Blocking of chemotherapy-induced IL-6 improves treatment efficacy” and “Blocking of radiation-induced IL-7 inhibits primary tumor growth and improves mice survival.” These titles alone indicate that the ultimate goal was to investigate the effect of treatment with the antibodies on the tumors that were introduced into the mice. The timing of the chemotherapy or radiation administration does not change the conclusion that is drawn in the specification. Further, Applicant’s arguments ignore the fact that the entire point of the method is to “treat[] a cancer patient.” It does not matter where the factors are measured from, the goal of the claims is cancer treatment, and applicant has provided only limited relevant examples that show cancer treatment. Except for these embodiments, the claimed inventions are therefore not enabled. 
2. Applicant has conveniently discussed only the description of the genus of antibodies without conceding that the claims are directed to treating essentially every type of cancer on earth with each of the antibodies in the claimed genus.  As stated above, there is no specific cancer identified to correlate with any particular biomarkers. 
Second, the totality of the evidence does not suggest that the antibodies known in the art will necessarily work in the claimed method.  The instant specification provides two relevant examples of species that are enabled within the scope of the claimed methods. First, Example 7 teaches treatment of breast cancer cells that are injected into mice, using doxorubicin, which caused an upregulation of IL-6 in the mouse plasma samples. An anti-IL-6 antibody was administered to counter the IL-6 increase and showed that blocking doxorubicin induced IL-6 improves treatment outcome in breast cancer with doxorubicin. However, these antibodies are not defined or named, therefore it cannot be determined which antibodies were actually shown to have the required activity. 
Additionally, the art shows that the use of antibodies that bind to the named targets is unpredictable at best for treating cancer, much less chemotherapy- or radiation-resistant cancer. For example, Turano et al (Membranes (2021), 11, 312) teach that so far IL-6 monoclonal antibodies have not shown effectiveness in advanced colon cancer or any other tumor (see e.g. page 7). Similarly, Chen et al (Drug Design, Development and Therapy 2015:9 3455–3458) teach that while siltuximab is well tolerated, there has been no clinical activity observed in solid tumors including KRAS-mutant tumors, ovarian, pancreatic, EGFR refractory/resistant non-small cell lung, colorectal or head and neck cancers. It is noted that siltuximab is one of the antibodies provided by Applicant in remarks filed 4/20/22. Likewise, targeting the IL-7 pathway is unpredictable in cancer. Also, Lin et al ( Anticancer Research March 2017, 37 (3) 963-967) teaches that IL-7 presents anti-tumor effects in tumors such as glioma, melanoma, lymphoma, leukemia, prostate, and glioblastoma, and resulted in decreased cancer cell growth in murine models. Given this anti-tumor effect, one of skill in the art would not predict that targeting and decreasing IL-7 activity would be an effective anti-cancer strategy.  Taken together, this evidence makes it clear that the antibody genera encompassed by the claimed invention have unpredictable anti-cancer ability. One of skill in the art would not conclude, based on the very limited examples of the instant specification, that it is reasonable to extrapolate to treating hundreds of types of cancers that are resistant to any one of the dozens of types of chemotherapy agents or radiation, with one of thousands of possible antibodies was predictable.  The experimentation necessary to match the tumor type, chemotherapy/radiation, and antibody would be enormous, and one of skill in the art would find it undue. 
3. Claim 19 is withdrawn as being directed to a non-elected species and therefore the enablement has not been examined. Applicant states that 46 and 48 recite breast and head and neck cancers, but it is assumed that Applicant meant claims 45 and 47. Claims 45 and 47 are withdrawn as being directed to a non-elected species and therefore the enablement has not been examined.  Claim 54 recites colon cancer, which is the elected species. However, the claim is directed to a broader scope of treatment that just IL-7R antibodies, and instead includes IL-7 antibodies, and therefore the entire scope of the claim is not enabled. Therefore, the claim has been rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The provisional rejection of claims 1-3, 5, 10, 22, 43-44, and 48-54 on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of copending Application No. 16/218,177 (reference application) is maintained.  The rejection of claims 7-9, 17, and 20-21 is rendered moot by cancellation of the claims.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to two separate methods of treatment a cancer patient comprising calculating the fold change of IL-6 or IL-7 after treatment with chemotherapy or radiation, respectively, then administering an IL-6 or IL-6R antibody if IL-6 has increased, or an IL-7 or iL-7R antibody if IL-7 has increased. These factors are measured before and after treatment to determine if they increase. If the factors are increased, the factors are found to predict non-favorable response to the therapy, and absence of an increase indicates that the patient will favorably respond to the therapy. If the response is predicted to be favorable to the cancer therapy because the biomarkers are not increased, the cancer therapy is continued without the additional agent.
The copending claims are directed to a method for predicting response of a cancer patient to treatment with a cancer therapy comprising performing an assay on a biological sample that can be blood plasma or any other blood product, with the samples collected both before and after treatment with the ICI, determining one or more of a plurality of factors, establishing the fold change for the factors, determining that the patient is responsive to the cancer therapy based on a fold change (see e.g. claim 1 and 33). The fold change can also be at 1.5 or above (see e.g. claim 6, 10, 38). The sample can be collected at 72 hours or less (see e.g. claim 5). The factors can be cytokines, chemokines, growth factors, or any other pro-tumorigenic, pro-metastatic factors (see e.g. claims 8-9, 40-41). For example, the factors can be IL-6 or IL-7 (see e.g. claims 22-25). The cancer therapy can be radiation or chemotherapy (see e.g. claim 12). The dominant factor can be selected from the factors, an agent to block the dominant factor can be administered (see e.g. claim 33, 43-46). The dominant factor can include IL-7 (see e.g. claim 22). The patient can also be treated with radiation (see e.g. claim 11-12, 16-17, 27). The dominant factor can be IL-6 and the cancer therapy can be chemotherapy, and can be treated with an antibody that blocks IL-6 (see e.g. claim 46). The antibodies can also bind IL-6, IL-6R, IL-7 for the dominant factor (see e.g. claim 32). 
The claims differ from the instant claims because they are broader in scope, allowing for all types of treatments and all types of factors to be measured, although the same measured biomarkers, same treatments and same antibodies targeting the factors are present in the claimed species. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant argues:
1. The copending application does not recite an active step of treatment with a blocking antibody. 
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant is incorrect. The copending claims clearly state that an agent to block the dominant factor can be administered (see e.g. claim 33, 43-46). For example, The dominant factor can be IL-6 and the cancer therapy can be chemotherapy, and can be treated with an antibody that blocks IL-6  such as siltuximab, clazakizumab, olokizumab, elsilimomab, or sirukumab (see e.g. claim 46). Therefore, the rejection is appropriate and is maintained. 

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44, 48, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 44 and 53 recites broad types of cancer including brain, gastrointestinal, head and neck, urogenital, lung, skin, liver, lung, and urogenital, etc. and the claim also recites the narrower limitations within those genera, including gastric, glioblastoma, head and neck squamous cell cancer, small cell lung, non-small cell lung, esophageal, hepatocellular, melanoma, pancreas, prostate, testicular, bladder, ovarian, penile, prostate, testicular, uterine, etc. which are the narrower statements of the limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 44 and 53, the phrase "including" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 44 and 53, the Markush grouping is not clear due to the recitation of the phrase “or uterine cancer.” It is not clear whether the terms that follow the “or” are all included in the Markush, or represent a separate grouping. 
Claim 48 recites the limitation "said chemotherapy".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claim(s) 1-3, 5, 10, 22, and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (JCI Insight. 2018 Dec 6; 3(23): e122360) in view of Cohen (J Mol Med (Berl). 2013 Mar;91(3):357-68. Epub 2012 Sep 28). 
The instant claims are directed to a method of treating a cancer patient with a chemotherapy agent, comprising calculating the fold change in IL-6 protein expression in blood samples in response to treatment with the chemotherapeutic, and treating a patient with a non-favorable response comprising increase in IL-6 protein expression, with an antibody that binds to IL-6 or IL-6R in combination with the chemotherapy.  The method can use blood plasma. The increase can be a 1.5 fold or higher increase. The cancer can be a primary or metastatic tumor. The measurement before treatment can be at most 72 hours before, and the measurement after treatment can be at least 24 hours after treatment. The cancer can be any type listed in claim 44. 
Wang teaches that high IL-6 expression correlates with reduced progression-free survival after initial chemotherapy (see e.g. page 2, Figure 1). Ovarian cancer cell lines treated with cisplatin showed consistently increased IL-6 secretion into conditioned medium (see e.g. page 2). Platinum treatments, which are a form of chemotherapy, induced expression of IL-6 and contributed to enrichment of cancer stem cells in residual tumors (see e.g. figure 2). Intraperitoneal xenograft models derived from platinum sensitive ovarian cancer cells were treated with carboplatin, and tumors and blood were collected. Plasma samples were measured, and IL-6 was increased in carboplatin mice compared with control (see e.g. pages 2-3, Figure 2). The downstream changes from IL-6 expression induce cancer stem cell formation (see e.g. page 13). 
Wang does not teach combination of IL-6 antibody with chemotherapy, or specific fold change of IL-6 or timing of sample collection. 
Cohen teaches that elevated levels of IL-6 in sera and ascites of ovarian patients predict poor clinical outcome (see e.g. page 357). Cohen showed that addition of exogenous IL-6 to cells combined with cisplatin made them more resistant to cisplatin (see e.g. page 359).  While anti-IL6 Ab has no effect on ovarian cancer cells alone, neutralization of IL-6 by the antibody sensitized cells drawn from ovarian carcinoma patients to cisplatin (see e.g. figure 6). Cohen concludes that IL-6 inhibitors should be combined with cisplatin as a new modality against drug-resistant ovarian cancer (see e.g. page 365). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to test for ovarian cancers that expressed high levels of IL-6 before treating with cisplatin, because administering anti-IL-6 antibodies to these cancers could reduce resistance to platinum chemotherapeutic agents. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Wang teaches that epithelial ovarian cancer (OC) is considered a chemoresponsive tumor with high initial response rates to standard therapy consisting of platinum/paclitaxel (see e.g. page 1). However, most patients with ovarian cancer develop recurrence, which evolves into chemoresistant disease see e.g. page 1. IL-6 induction is known to occur in platinum-resistant tumors, and treatment in these tumors with an anti-IL-6 antibody is shown to help overcome that resistance. One of skill in the art would be motivated to use routine blood testing to detect IL-6 as a factor that causes chemoresistance, and specifically provide a combination treatment of anti-IL-6 antibody and chemotherapy to overcome the resistance as suggested by Wang and Cohen. Medical professionals are motivated to seek the best treatments for patients to extend lives and reduce the number and size of doses that must be given to treat disease. 
	Furthermore, one of ordinary skilled in the art would have been motivated to optimize the testing procedure to identify the patients most likely to benefit from the combination therapy suggested by Cohen by optimizing testing timing and thresholds for patient selection since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). The MPEP states the following: “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). For more recent cases applying this principle, see Merck & Co. Inc, v. Biocraft Laboratories Inc.. 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling. 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler. 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Further, the Federal Circuit has held that there are “commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost" (see Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007)). The level of skill in the pharmaceutical art is high, and a medical professional would understand that optimization of timing for testing and fold change that indicates promising patient response are required to guarantee most efficacy for any therapeutic regimen. Thus, the combination of elements in the reference as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.           
      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        7/30/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645